Citation Nr: 1328794	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability prior to April 6, 2010, and a rating in excess of 20 percent disabling thereafter.

2.  Entitlement to an initial compensable disability rating for exophoria (an eye disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. S.



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1951 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection and assigned noncompensable disability evaluations for a hearing loss disability and an eye disorder.

In a July 2011 decision, the RO assigned earlier effective dates for the Veteran's service-connected hearing loss disability and eye disorder.  The RO decision also assigned an increased 10 percent disability rating from April 6, 2010, for the Veteran's service-connected hearing loss disability.  In a July 2013 decision, the RO granted a higher 20 percent disability rating for Veteran's service-connected hearing loss, effective April 6, 2010.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for an increased rating remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO; a transcript is included in the claims file.  In November 2012, the Veteran and J.S. testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript is included in the claims file.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Finally, in addition to his service connected exophoria, the record reflects that the Veteran has additional disabilities of the left eye.  This other conditions include left lid ectropion, ptosis, and pterygia.  The Veteran appears to raise the issue of entitlement to service connection for these disabilities to include as secondary to service-connected exophoria.  These issues have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and the issues are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 6, 2010, service-connected hearing loss disability is manifested, at worst, by level I hearing loss in the right ear and level I hearing loss in the left ear.

2.  From April 6, 2010, service-connected hearing loss disability is manifested, at worst, by level IV hearing loss in the right ear and level IV hearing loss in the left ear.

3.  The Veteran's service-connected exophoria is manifested by occasional double vision.



CONCLUSIONS OF LAW

1.  Prior to April 6, 2010, the criteria for a compensable disability evaluation for a bilateral hearing loss disability has not been met or approximated.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2012).

2.  From April 6, 2010, the criteria for a compensable disability evaluation for a bilateral hearing loss disability has not been met or approximated.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2012).

3.  The criteria for a rating in compensable disability rating for diplopia are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.77, 4.79, Diagnostic Codes 6090 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Stegall Concerns

In February 2013, the Board remanded the appeal to the RO, via the Appeals Management Center, for further development.  The Board instructed the RO to obtain a full copy of an October 2012 private eye examination, and the Veteran was to be scheduled for additional VA examinations.  In a February 2013 letter, the AMC requested the Veteran submit the copy of the private treatment record, to sight a release so that the AMC could obtain the record.  The Veteran did not submit a release or a copy of the private treatment record.  Additionally, the Veteran underwent the requested VA examinations in in June and April 2013.  As such, the Board finds that there has been substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

A VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  The February 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Post-service VA treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Board finds that VA has fulfilled its duty to assist in obtaining such records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  In this case, the Board notes that the Veteran was provided multiple examinations to determine the nature and severity of the Veteran's bilateral hearing loss and exophoria.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate audiological evaluation of the Veteran, and provided sufficient evidence to evaluate the Veteran's disability.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  During the December 2009 private evaluation, the Veteran indicated that functional impairment included difficulty understanding conversations in person and on the telephone.  He also reported he needs headsets when watching television.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examiner discussed the functional effects of the Veteran's hearing problems in the examination report. 

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his hearing or exophoria since they were last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  

III.  General Rating Criteria

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2012) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2012).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2012).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

IV.  Hearing loss Disability

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  See 38 C.F.R. § 4.85 (2012).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2012).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2012).   

      Factual Background and Analysis

In November 2009, the RO granted service connection for a bilateral hearing loss disability due to excessive noise exposure in service and assigned a noncompensable evaluation.  In a July 2013 decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 20 percent effective April 6, 2010.  

In an August 2006 VA progress note, the Veteran underwent an audiology evaluation; however, no word recognition scores were given. 

In an October 2009 VA examination, the Veteran underwent an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
LEFT
25
15
35
65
75
47.5
RIGHT
20
15
40
65
85
51.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.

Applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 48 decibels and a speech discrimination of 96 percent in the right ear will result in level I hearing for that ear.  Likewise, applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 51 decibels and a speech discrimination of 94 percent in the left ear will result in level I hearing for that ear.  Applying these results to the Table VII chart (with the right ear being the "poorer" ear), the Board finds that a level I for the right ear, combined with a level I for the left ear, will result in a noncompensable evaluation.

Consideration of section 4.86(b) is not warranted, given that the evidence does not reflect a simultaneous puretone threshold of 30 db or less at 1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 (2012).

During an April 2010 DRO hearing, the Veteran testified as to his ongoing hearing problems from service.  He reported problems with conversations and watching television. 

In a December 2009 private audio examination, the Veteran complained of difficulty hearing over the telephone, as well as conversation and turn signals.  He also complained of he uses headsets for the television.  The Veteran reported he had surgery for a tumor in the ear in 1970.  The Veteran underwent an audiological evaluation; however, the examiner did not give a value for hearing at the 3000Hz level.

In a December 2010 VA audio examination, the Veteran underwent an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
LEFT
30
25
50
70
80
56.25
RIGHT
35
30
50
80
90
62.5

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 78 percent in the left ear.

Applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 56 and a speech discrimination of 76 percent in the right ear will result in level IV hearing for that ear.  Likewise, applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 63 and a speech discrimination of 78 percent in the left ear will result in level IV hearing for that ear.  Applying these results to the Table VII chart (with the right ear being the "poorer" ear), the Board finds that a level IV for the right ear, combined with a level IV for the left ear, will result in a 10 percent disability evaluation.

Consideration of section 4.86(b) is not warranted, given that the evidence does not reflect a simultaneous puretone threshold of 30 db or less at 1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 (2012).

The Veteran underwent VA audio examination in October 2011; however, the results of this examination are not adequate as the examiner noted that the results were very questionable as his speech and puretone thresholds did not agree.  

In an April 2013 VA audio examination, the Veteran underwent an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
30
30
50
80
90
62
LEFT
30
30
55
70
95
62

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and 70 percent in the left ear.

Applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 62 and a speech discrimination of 66 percent in the right ear will result in level VI hearing for that ear.  Likewise, applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 62 and a speech discrimination of 70 percent in the left ear will result in level V hearing for that ear.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), the Board finds that a level IV for the right ear, combined with a level IV for the left ear, will result in a 20 percent disability evaluation.

Consideration of section 4.86(b) is not warranted, given that the evidence does not reflect a simultaneous puretone threshold of 30 db or less at 1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 (2012).

In this case, the Board finds that the Veteran is not entitled to a compensable disability rating prior to April 6, 2010, nor is the Veteran entitled to a disability rating in excess of 20 percent for his hearing loss disability thereafter based upon all objective hearing loss measurements as mechanically applied to the relevant tables.  

To the extent that the Veteran contends that his hearing loss is more severe than contemplated by the current evaluations, the Board observes that the Veteran, while competent to report symptoms, such as difficulty hearing, is not competent to report that his hearing acuity is sufficient to warrant higher evaluations under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability.  See Id.; 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a compensable evaluation for the Veteran's service-connected bilateral hearing loss disability is not warranted. 


V.  Exophoria

The Veteran's service-connected exophoria is currently rated as noncompensable by analogy under DC 6090 for diplopia (double vision).  The Veteran claims the rating does not accurately depict the severity of his current eye disorder.

Under the regulations effective since December 10, 2008, diplopia is rated under 38 C.F.R. § 4.79, Diagnostic Code 6090.  The percentage ratings are based on the degree of diplopia and the equivalent visual acuity.  The ratings are applicable to only one eye.  A rating could not be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia are to be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. § 4.78 (2012).

In accordance with 38 CFR 4.31, diplopia that is occasional or that is correctable with spectacles is evaluated at zero percent.  See 38 C.F.R. § 4.79, Diagnostic Code 6090, Note. 

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia is based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.78 (a)(2).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (a)(3).

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  If the diplopia was central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6090.

      
Factual Background and Analysis

Following a review of the available evidence in this case and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against granting a compensable rating for exophoria.  As noted in the INTRODUCTION, the Board has referred additionally raised claims for service connection for other eye disabilities secondary to service-connected exophoria to the RO for initial consideration.  Thus, this decision will only discuss the rating assigned for exophoria. 

Service treatment records include a diagnosis of heterophoria, exophoria, cause unknown in June 1951.  

Prior to his August 2010 surgery, there were no records indicating a constant diplopia.  In fact, in an April 2007 private treatment record, he stated that he can read for short period before getting blurry vision.  A March 2009 private treatment record included complaints of diplopia if he does not strain his eyes to focus along with difficulty reading.  In an October 2009 VA examination, the examiner noted the Veteran had diplopia more than occasionally that is not correctable. 

In August 2010, the Veteran underwent lateral rectus recession and medial rectus resection of the left eye and during a December 2010 VA examination, the examiner reported that the diplopia had resolved and alignment was quite good.  VA examinations dated in October 2011 and June 2010 also noted no diplopia.  In an April 2013 VA examination, the Veteran reported occasional diplopia when reading.  

As noted above, the laws and regulations do not consider diplopia that is only occasional or correctable to be a disability.  38 C.F.R. § 4.77.  

The Board considered rating the Veteran's service-connected diplopia under the visual acuity criteria; however, the October 2009 VA examiner indicated that the Veteran's sub-20/20 vision was due to age-related cataracts.  The Veteran's additional eye disorders have been referred to the AOJ for separate adjudication. 

As the Veteran's diplopia was only occasional in nature, the Board concludes that the Veteran does not have a diplopia disability as defined by 38 C.F.R. § 4.79 and, as such, an increased rating under Diagnostic Code 6090 is not for application.

VI.  Additional Considerations

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability pursuant to Hart, and the claims for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss and eye disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For the eye disability, the Veteran has only reported occasional diplopia, which is specifically considered under 38 C.F.R. § 4.77.  Specifically, the Veteran reports difficulty hearing and understanding speech in various situations.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

The Board acknowledges the Court holding in Martinak, and has considered the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  However, the Veteran's struggle to comprehend speech under various conditions is a factor contemplated in the regulations and rating criteria as defined.  The Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his hearing loss or eye disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss disability prior to April 6, 2010, and a rating in excess of 20 percent disabling thereafter, is denied.

Entitlement to an initial compensable disability rating for exophoria is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


